UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
–––––––––––––––––––––––––––                  X
                                             :
ERIN BAUER in her individual capacity and as               Case No. 2:20-cv-00215(PP)
administratrix of the ESTATE OF PAUL BAUER, :
                                             :             STIPULATION EXTENDING
                         Plaintiffs,         :             DEFENDANTS’ TIME TO FILE
                                             :             REPLY IN SUPPORT OF MOTIONS
         -against-                           :             TO DISMISS
                                             :
ARMSLIST, LLC and JONATHAN GIBBON,           :
                                             :
                         Defendants.         :
                                             :
––––––––––––––––––––––––––– X

       WHEREAS, on February 12, 2020, 2018, Plaintiff Erin Bauer in her individual capacity

and as administratrix of the Estate of Paul Bauer (“Plaintiff”) filed a Complaint against

defendants Armslist, LLC, Brian Mancini, Jonathan Gibbon, and Broc Elmore, and

       WHEREAS, on February 28, 2020, Plaintiff removed Elmore as a defendant and filed an

Amended Complaint against defendants Armslist, LLC and Jonathan Gibbon (“Defendants”),

and

       WHEREAS, on May 12, 2020, Plaintiff removed Mancini as a Defendant and filed a

Second Amended Complaint against defendants Armslist, LLC and Jonathan Gibbon, and

       WHEREAS, on June 8, 2020, Defendants filed Motions to Dismiss the Second Amended

Complaint, see Dkt. Nos. 5-8, and

       WHEREAS, Plaintiff and Defendants agreed to extend the time for Plaintiff to file

opposition papers to Defendants’ Motions to Dismiss (“Motions”) and for Defendants to file

reply papers to their Motions to Dismiss to July 29, 2020, which request the Court granted, see

Dkt. No. 12, and

       WHEREAS, Plaintiff filed oppositions to the Motions on July 29, 2020, and




          Case 2:20-cv-00215-PP Filed 08/19/20 Page 1 of 2 Document 18
       WHEREAS, Plaintiff and Defendants stipulated to further extend the time for

Defendants to file reply papers in support of their Motions to Dismiss to August 26, 2020, which

the Court granted on August 10, 2020, see Dkt. No. 17; and

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel for the respective parties that the time for Defendants to file

reply papers in support of their Motions to Dismiss is hereby further extended to and including

September 2, 2020.



Dated: August 19, 2020

  BLANK ROME LLP                                       FISHERBROYLES LLP

 By: /s/ John Kimball a                                By: /s/ Timothy L. Moore a
                                                       Timothy L Moore (admitted pro hac vice)
 John Kimball, Esq. (admitted pro hac vice)
                                                       timothy.moore@fisherbroyles.com
 jkimball@BlankRome.com
                                                       FisherBroyles LLP
 1271 Avenue of the Americas
                                                       811 Mason St
 New York, New York 10020
                                                       San Francisco, CA 94108
 212-885-5130
                                                       619-678-1588

                                                       Attorneys for Defendants
 BRADY
 Jonathan E. Lowy, Esq.
 jlowy@bradyunited.org
 840 First Street NE
 Suite 400
 Washington, DC 20002
 202-370-8104

 CANNON & DUNPHY, S.C.

 Patrick O. Dunphy (State Bar No. 1036964)
 pdunphy@c-dlaw.com
 595 North Barker Road
 P.O. Box 1750
 Brookfield, WI 53008-1750
 262-796 3702

 Attorneys for Plaintiff

                                        2
          Case 2:20-cv-00215-PP Filed 08/19/20 Page 2 of 2 Document 18
